Citation Nr: 0924581	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung scarring 
associated with pulmonary tuberculosis (PTB).  

2.  Entitlement to service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board remanded the case for additional 
development in July 2007.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the previous REMAND order of July 2007, the Board noted 
that in March 2005, the Veteran reported that he had been 
treated for depression in service at the Baumholder Medical 
Facility while service in Germany.  Records of such treatment 
were not included with the Veteran's service medical records 
which were stored in the claims file.  Accordingly, the Board 
concluded that such records should be obtained.  The Board 
instructed the RO to contact the National Personnel Records 
Center (NPRC) or any other appropriate source, and request 
copies of the Veteran's inpatient and outpatient mental 
hygiene records from the Baumholder Medical Facility from 
1977.  The Board notes that inpatient treatment records and 
mental health treatment records are sometimes stored 
separately from the Veteran's other service medical records.  
In August 2007, the RO (through the Appeals Management 
Center) submitted a request to the National Personnel Records 
Center for the Baumholder medical records.  Significantly, 
however, no reply was ever received.  

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The Board finds that the single unanswered request for 
additional in-service treatment records fails to meet the 
foregoing standards.  Accordingly, another remand is 
required.  

The Board's previous remand also instructed the RO to obtain 
all post-service medical treatment records pertaining to 
tuberculosis for the periods from May 1978 to June 1982.  The 
RO subsequently obtained treatment records from the VA 
Medical Center in Dallas Texas, as well as from the VA 
Medical Center in Bonham, Texas.  However, the records which 
were obtained are dated from the mid 1990's to the present 
date.  No response was given by the medical centers as to 
whether any treatment records from May 1978 to June 1982 
might exist, and if so, where they would be located.  The 
Board notes that it is these older records which would be 
most relevant in substantiating the claim.  The Board finds 
that additional efforts are required to address this matter.  

In addition, the Board's REMAND order of July 2007 the Board 
notes that the Veteran had submitted records from the Texas 
Department of Health dated in June 1982 showing a diagnosis 
of tuberculosis.  The Board instructed that a complete set of 
records be obtained from the Texas Department of Health, 
Bureau of Tuberculosis Services, to include, any records 
dated prior to September 1982.  Subsequently, in April 2008, 
the RO wrote to the Texas Department of Health and requested 
such records.  Unfortunately, no response was ever received, 
and no follow up attempt to obtain the records was made by 
the RO.  In addition, the RO wrote to the Pulmonary Disease 
Clinic in Sherman Texas, but again no response was received.  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  If VA receives information showing 
that subsequent requests to this or another custodian could 
result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  
38 C.F.R. § 3.159.  

The Board finds that the unanswered letters to the Texas 
Department of Health and the Pulmonary Disease Clinic fail to 
meet the requirements set forth above.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
reported mental health treatment records 
and or any hospitalization records from 
the National Personnel Records Center.  
In particular, the RO should attempt to 
obtain the clinical records from the 
reported period of mental health 
treatment at the Baumholder Medical 
Facility in 1977.  The Board notes that 
service hospitalization records and 
mental health treatment records are 
sometimes stored separately from the 
Veteran's other service medical records, 
and a specific request should be made for 
such separately stored records.  

If no additional records exist, this fact 
should be documented in the claims file.  

2.  Contact the VA Medical Center in 
Dallas and the VA Medical Center in 
Bonham and specifically request any 
medical treatment records for the period 
from May 1978 to June 1982.  If no 
additional records exist, this fact 
should be documented in the claims file.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

3.  Attempt to obtain records from the 
Texas Department of Health, Bureau of 
Tuberculosis Services, and the Pulmonary 
Disease Clinic in Sherman, Texas.  If VA 
receives information showing that 
subsequent requests to this or another 
custodian could result in obtaining the 
records sought, then reasonable efforts 
will include an initial request and, if 
the records are not received, at least 
one follow-up request to the new source 
or an additional request to the original 
source.  38 C.F.R. § 3.159.  

4.  If it is determined that an 
examination  and/or a medical opinion is 
necessary to make a decision on either of 
the claims, then such development should 
be accomplished.  

5.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

